                 3:19-cv-00353-JMC               Date Filed 09/15/21      Entry Number 69         Page 1 of 1

AO 450 (Rev. 01/09) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                     District of South Carolina



       Allstate Vehicle and Property Insurance
                      Company
                       Plaintiff
                          v.                                             Civil Action No.     3:19-00353-JMC


             Brandon Smith, Jamie Smith,
            Walter Krantz, Katharine Krantz
                      Defendants

                                                 JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):



O other: the Plaintiff shall take nothing of the Defendants and the Plaintiff’s complaint is dismissed without prejudice.




This action was (check one):

O decided by the Honorable J. Michelle Childs, United States District Judge presiding. The court having entered an
order of dismissal sua sponte.


Date: September 15, 2021                                                CLERK OF COURT


                                                                                            s/Angie Snipes
                                                                                  Signature of Clerk or Deputy Clerk
